Citation Nr: 0937284	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1960 to January 1961 with subsequent periods of active 
duty for training and inactive duty training with the Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  In March 2009, the Board remanded 
the case to the RO for additional development.  Since that 
time, the development has been completed and the case is now 
before the Board for adjudication.

The Veteran testified at a video conference hearing before 
the undersigned member of the Board in October 2008.  The 
hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss is shown to be related to service.

3.  Tinnitus is shown to be related to service




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, a letter 
dated in February 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice apprised the Veteran of what additional evidence 
and/or information was needed from the Veteran and what the 
evidence must show in order to substantiate the claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  As instructed by the March 2009 
Board remand, the RO requested the Veteran's additional 
service records and scheduled a VA examination.  The Board 
notes that the Veteran was afforded VA examinations in May 
2006 and July 2009 in connection with his claims.  See 38 
C.F.R. § 3.159(c)(4).  As discussed in greater detail below, 
the Board finds the opinions adequate as they were based on a 
review of the claims file and provided supporting rationale.

The Board notes that a March 2006 letter was sent to the 
Veteran in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as organic diseases of the nervous 
system, when the disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2001).

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends his current bilateral 
hearing loss and tinnitus are related to hazardous noise 
exposure in service.  The Veteran reported that he worked in 
artillery as a cannoneer and experienced episodes of tinnitus 
in service.  The Veteran stated that in addition to his 
initial ACDUTRA from July 1960 to January 1961, he served an 
additional 3 1/2 years in the Reserves performing monthly and 
annual drills, and then served another 5 years in the 
inactive Reserves for a total of 8 1/2 years of Reserve 
service.  The appellant stated further that he drilled at 
Camp Drum or Camp Smith.  He testified that the weekend 
drills were at Camp Smith in upstate New York and the two-
week training was at Fort Drum near Watertown, New York.  The 
appellant also reported that he was exposed to noise on the 
practice range and on field training exercises at Camp Drum 
and that he was not provided hearing protection.  He reported 
no history of noise exposure post-service.  See October 2008 
hearing transcript.

Turning to the merits, the Board initially notes for the 
record that the Veteran's service treatment records, 
including entrance and separation examinations, are silent 
with regard to any complaints of, or treatment for, hearing 
loss or tinnitus.  The Veteran's service entrance and 
examination reports both showed normal hearing.  Additional 
records, including a September 1960 training report, show the 
Veteran was trained as a sharpshooter was required to fire a 
.30 caliber M-1 rifle.  The records also show the Veteran was 
part of the 187th Artillery Group of the Army National Guard.

A September 2005 private audiological examination showed 
sensorineural hearing loss.  In an October 2005 letter, Dr. 
A.P. stated that, based on a review of the Veteran's history, 
his opinion was that the Veteran's bilateral hearing loss and 
tinnitus were related to noise exposure in service.  

A May 2006 VA audiological examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
65
LEFT
35
30
40
50
55

Puretone threshold averages were 54 decibels in the right ear 
and 44 decibels in the left ear.  Speech recognition scores 
were 88 percent in the right ear and 92 percent in the left 
ear.  The examiner diagnosed mild to moderately severe 
bilateral sensorineural hearing loss with the right ear 
slightly worse than the left.  After considering the 
Veteran's reported noise exposure and reviewing the Veteran's 
medical history, the examiner opined that it was not likely 
that the Veteran's current bilateral hearing loss and 
tinnitus were related to service.  The examiner noted that 
aging could not be ruled out as a contributing factor to the 
Veteran's bilateral hearing loss and tinnitus.  

In a February 2009 private examination, H.N.B, M.D., FACS 
diagnosed bilateral severe sensorineural hearing loss with 
associated tinnitus dating back to the Veteran's years of 
military noise exposure.  The examiner noted the Veteran's 
reported history of noise exposure during service and the 
resultant tinnitus which occurred thereafter.  The examiner 
noted that he reviewed a prior September 2005 hearing 
examination report showing a severe bilateral sensorineural 
hearing loss, maximal in the high frequencies.  Based on the 
examination findings, the examiner opined that the Veteran's 
hearing loss was more than he would expect from routine age-
related hearing loss patterns.

In a March 2009 letter, Dr. B. stated that he had reviewed 
the Veteran's history and examined him on February 2009.  He 
stated that the findings of audiological testing showed 
significant bilateral sensorineural hearing loss and he 
opined that the hearing loss and tinnitus were due, at least 
in part, to unprotected noise exposure from service. 

In July 2009, a VA examiner issued a supplemental opinion 
regarding the Veteran's hearing loss.  Upon review of the 
claims file, the examiner opined that the Veteran's bilateral 
hearing loss and tinnitus were not caused by or the result of 
military service, nor were they incurred in or aggravated by 
service.  The examiner supported his opinion by noting that 
the Veteran's service treatment records were negative for 
evidence of hearing loss or tinnitus.  The examiner noted 
there was evidence of repeated non-organic hearing loss and 
repeated non-organic testing behavior at the May 2006 
examination which continued on the private examinations 
showing air bone gaps and likely non-organic hearing loss.  
The examiner noted that the Veteran was non-combat with less 
than one year of service and there was no evidence of delayed 
onset hearing loss.  The examiner also referenced various 
medical sources in support of his medical opinion.

The Board recognizes that there are conflicting medical nexus 
opinions of record and consideration has been given to each 
of these opinions.  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  
In order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Rabideau, supra.  In this case, the Veteran has 
a current diagnosis of bilateral hearing loss and tinnitus.  
There is also evidence of noise exposure in service.  See 
38 U.S.C.A. § 1154(a) (West 2008).  The 2006 and 2009 VA 
examination reports and March 2009 private report, although 
conflicting opinions, were each based on a review of the 
Veteran's reported history of noise exposure and treatment 
for hearing loss.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to 
the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Although the private 
examiner did not review the entire claims file, the Board 
acknowledges that the examiner did consider the Veteran's 
prior 2005 hearing examination and reported history of 
hearing loss in service.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (holding that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions 
and that a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file).  Furthermore, the private examiner is an Ear 
Nose and Throat specialist who supported his opinion by 
noting that the Veteran's hearing loss is worse than expected 
for routine, age-related hearing loss.  Additionally, the 
Board notes the Veteran's sworn testimony that he experienced 
tinnitus in service which is consistently noted in the 
private examiner's report.  See October 2008 hearing 
transcript, p. 3.  It is also noted in the record that the 
Veteran had no significant post-service noise exposure.  
Therefore, the Board finds that the evidence is in relative 
equipoise and thus, service connection for bilateral hearing 
loss and tinnitus is warranted. 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


